BROSKY, J.,
dissenting.
¶ 1 Undoubtedly the majority, and the trial court, believes they are doing right by the minor child by affirming the termination of the parental rights of her father who recently completed a term of incarceration for drug possession and who has a history of drug abuse. Unfortunately, it appears that they can reach this decision only by ignoring important prior precedent.
¶2 Initially it should be understood that the termination of parental rights is an extreme measure which should be undertaken only when the court is presented with no real option. The focus should not be upon whether the children) will be better off with the foster parents than with the natural parent(s). Indeed, it has been stated by our Supreme Court that “[t]he termination by the law of a natural parent’s rights to his child on the grounds of abandonment is one of the most severe steps the court can take. The finality of *288the termination and the harsh connotations of a finding of ‘abandonment’ carry great emotional impact on both the child and the parent. For this reason, our law has been unwilling to tell a child that he has been ‘abandoned’ by a natural parent, and has been unwilling to label a parent as one who has ‘abandoned’ his child unless the record clearly warrants such a finding.” In Re Adoption of Sarver, 444 Pa. 507, 281 A.2d 890, 891 (1971). Due, in part, to the above, “our constitutions require clear and convincing evidence that the statute’s elements exist before termination is possible.” Baby Boy A. v. Catholic Social Services, 512 Pa. 517, 517 A.2d 1244 (1986).
¶ 3 The majority paints a picture of a parent who expressed no concern for his child until he was threatened with losing her and, perhaps, one who never expressed much interest in his child. I believe this is inaccurate. Prior to appellant’s arrest it appeal's that appellant was the primary caregiver for DJS. Appellant fed, bathed and changed her during that time and, from all appearances, provided adequate care to DJS. Unfortunately, he had a drug problem which led to his arrest and incarceration. Upon learning of DJS’s placement in foster care, and apparently operating under a faulty premise that CYS actually desired to return DJS to his care upon his release from prison,4 appellant executed a power of attorney designating his mother as his attorney in fact to represent his interests with respect to DJS’s placement. Considering that he was incarcerated in a neighboring state, several hundred miles from home and without an opportunity to come to Pennsylvania, and that DJS was a mere fourteen months old at the time, such actions might be construed as reasonable. Unable to rely upon his wife’s efforts to interact with CYS, he entrusted that role to his mother who, from all appearances, was a concerned grandmother to DJS. Nevertheless, and contrary to the implication of the majority opinion, appellant first contacted CYS in October of 1994, prior to a change in goal to adoption and prior to the filing of a petition to terminate parental rights. Another inquiry was apparently received before March 20, 1995, as the March 20th letter from CYS acknowledges receipt of a letter from appellant.5
¶ 4 However, it is apparent that CYS never had a goal of caring for DJS until such time as the primary caregiving parent was capable of resuming that role.6 Appellant was not contacted by CYS regarding DJS’s placement until June 29, 1994. Due to his incarceration the original service plan focused upon DJS’s mother and not appellant and had a goal of returning DJS to her mother. Yet, when the mother voluntarily terminated her parental rights CYS immediately began thinking of terminating appellant’s rights and seeking a permanent placement for DJS rather than determining whether it was feasible to keep DJS in foster care until appellant was released from prison and could resume his caregiving. When appellant learned that CYS, through its change of goal to adoption, had no intention of reuniting him with DJS upon his release and was not a “friend” but rather a “foe,” appellant consistently fought the goal of adoption and the termination of his rights.
*289¶ 5 The trial court and majority point out that appellant made no direct contact with DJS until after the goal had been changed to adoption and that appellant never made direct phone calls to DJS. However, the trial court and majority fail to acknowledge that DJS was only fourteen months old when appellant was incarcerated and that the goal was changed when DJS was a mere twenty-seven months old. The fact of the matter is that DJS was simply too young when she was separated from appellant to remember appellant for long and that she was incapable of comprehending letters from appellant during the time in question. As for making telephone calls, Appellant testified that he had a difficult time making telephone contact with CYS and DJS due to limitations on telephone usage at prison and due to his work release schedule. This fact appears to be borne out by CYS workers who testified “[w]e had several phone calls, we had a hard time. He could not call us. We had a difficult time arranging phone calls to talk to him directly. We did make some attempts to talk to different — in his different facilities to different counselors.”7 (N.T.p. 13.)
¶ 6 While it has been stated that a “parent’s responsibilities are not tolled during the period of his or her incarceration,” In re Adoption of Sabrina, 325 Pa.Super. 17, 472 A.2d 624 (1984), appellant’s incarceration is the most distinguishing feature of this case of termination. Thus, it stands to reason appellant’s conduct should be examined against other cases involving incarcerated parents. An honest review of relevant cases does not support the majority’s conclusion.
¶ 7 Baby Boy A. v. Catholic Social Services, 512 Pa. 517, 517 A.2d 1244 (1986), dealt with the termination of a previously incarcerated father’s parental rights. There the Supreme Court held that the lower court had properly terminated the appellant’s parental rights of an incarcerated man. The Court concluded that the appellant’s failure to show any interest in the life of his child constituted failure to perform parental duties. However, in that case it was concluded that there was a fifteen-month period where the appellant “did nothing to try to find out more about the child or to have any communication with the child.” 517 A.2d at 1245. In accord, In re Adoption of McCray, 460 Pa. 210, 331 A.2d 652 (1975) (incarcerated father made only two actual contacts and two attempted contacts over a four-year period), and In Interest of J.E.S., 365 Pa.Super. 291, 529 A.2d 514 (1987) (during 18 month period of incarceration appellant sent two children no more than four letters, sent no cards or gifts, made no telephone calls and contacted CYS only once).
¶ 8 In contrast, where an incarcerated parent has regularly corresponded with his child and inquired about the child’s welfare, the Court has found that the parent has consistently used those resources available to him to take and maintain a place of importance in the child’s life. For instance, in the case of In re Adoption of M.J.H., 348 Pa.Super. 65, 501 A.2d 648 (1985), this court reversed an order terminating an incarcerated father’s parental rights to his daughter. We concluded that the incarcerated father in M.J.H. had not failed to perform his parental duties even though, as here, he did not provide financial support due to a lack of financial resources and utilized family members to maintain contact with the child while he was in prison.8 The father in M.J.H., like appellant here, directed family members to *290buy presents for his daughter, made frequent inquiries of his family members regarding her and wrote her.
¶9 Similarly, in Adoption of M.T.T., 467 Pa. 88, 354 A.2d 564 (1976), our Supreme Court excused a nine month period of no contact with the child due, in part, to incarceration. Said the Court:
Appellant, in his initial contacts with children’s services, demonstrated his continuing interest in maintaining a parental relationship with his son and his desire to be informed of all legal proceedings involving his son. There is no evidence whatever that appellant changed his mind after writing this letter other than his failure to contact children’s services for the following nine months. ... Appellant, once he could make personal inquiries, made diligent efforts to locate his son. These factors demonstrate that appellant did not make ‘an affirmative indication of a positive intent’ to abandon M. Rather, the record shows that he fully intended to exercise his parental rights as fully and as soon as possible.
Id., 354 A.2d at 568. The same could be said here. It is clear that appellant from the outset demonstrated both the desire and willingness to resume full parental care of DJS upon his release from prison. Although apparently the trial court and majority believe that appellant’s actions were not sufficient in this regard nothing in appellant’s conduct reflects a wavering from that intent to resume parental duties upon appellant’s release. Further, like the appellant in M.T.T., appellant did not find CYS to be that cooperative or helpful in appellant’s efforts to maintain a relationship with DJS.
¶ 10 Despite the above, the fact remains that in order to terminate appellant’s parental rights under the subsection relied upon the focus must be upon the six months immediately preceding the petition to terminate. Appellant’s parental rights were terminated under the auspices of 23 Pa.C.S.A. § 2511(a)(1), which reads as follows:
(b) General rule. — The rights of a parent in regard to a child may be terminated after a petition filed on any of the following grounds:
(1) The parent by conduct continuing for a period of at least six months immediately preceding the filing of the petition either has evidenced a settled purpose of relinquishing parental claim to a child or has refused or failed to perform parental duties.
Looking at the relevant time frame appellant asserts that the court erred in granting CYS’s petition to involuntarily terminate his parental rights and I must agree.
¶ 11 The court concluded that the above statutory requirements were met. The court’s sentiments are neatly summarized in the following passage, “sending an occasional card to the child does not constitute regularly corresponding with the child, especially when Father failed to contact the child at all for a period of a year.” Trial Ct. Op. at p. 12. Unfortunately, in my opinion, a review of the record reveals the court’s assessment is inaccurate.
¶ 12 Appellant took the following measures with respect to his daughter both before and during the relevant six-month time frame:
1. Gave his mother power of attorney with respect to DJS in the belief that by doing so a concerned family member would be involved in the decision making with regard to DJS’s care and welfare.
2. Directed his mother to purchase a Christmas/Birthday gift for DJS in 1994, 95 and 96, and sent DJS Christmas and/or birthday cards as well.
3. Wrote the agency in April and June of 1995 asking for the opportunity to visit with DJS and volunteering to pay support for DJS.
4. Inquired of the agency whether they could provide visitation at the jail and whether they had an obligation to assist him in establishing a relationship with DJS.
*2915. Wrote letters and sent cards on a monthly or more frequent basis starting in March of 1995, the time when he learned who DJS’s foster parents were.
6. Made numerous written inquiries to CYS regarding DJS’s status.9
¶ 13 Limiting the review to the six months immediately preceding the filing of the petition reveals that appellant wrote at least three letters to CYS with respect to his daughter,10 wrote at least monthly to DJS and had his mother purchase a combination Christmas/birthday present for DJS. He also sent an Easter card to DJS during this time period. Given that appellant was incarcerated and virtually indigent at the time,11 had not been informed he could have telephone contact with DJS,12 could not travel to Williamsport for visits and as apparently nobody was willing to take DJS to the New York prison housing appellant for face-to-face visits, I cannot conclude that appellant’s conduct was so deficient as to meet the statutory requirements necessary for termination of parental rights.
¶ 14 In short, I do not find the present case analogous to J.E.S., as did the trial court, but rather more similar to M.J.H. and M.T.T. Both appellant’s incarceration in New York and DJS’s age were substantial barriers to appellant’s maintaining a close parental relationship during appellant’s incarceration. However, appellant demonstrated a desire to fulfill the parental role before, during and after his incarceration. He further took steps to maintain a parental relationship and demonstrated an interest and concern in DJS’s welfare during his incarceration. Consequently, our caselaw indicates that the requirements for termination of appellant’s parental rights were not met and the trial court’s decision to the contrary should be reversed.

. Appellant’s misguided perception is evidenced in a letter to CYS where he states “[I]t is my understanding that your agency will help prepare Dylyn and myself for the time that we can be reunited.” Letter of April 26, 1995.


. Contrary to the trial court’s assessment, it appears that appellant's inquiry was prior to any notification of a change in goal to adoption as the letter states that CYS was enclosing the "Placement Amendment Service Plan.” The proposed findings of fact filed by CYS also support this conclusion as they indicate that appellant was informed of the agency’s decision to recommend termination of both parent's parental rights by letter of March 20, 1995.


.This intent is apparent from CYS' s directions that DJS not be read letters from appellant. Apparently CYS felt that DJS would be confused to learn "she has another father.” N.T. atp. 41.


. In any event, one must question how agreeable CYS would have been to any efforts to make phone contact considering that they would not read appellant’s letters to DJS.


. The father in M.J.H. also had personal visits with the child in jail. However, unlike here, the appellant was housed locally, for a period of time anyway, and had family members capable of taking the child to visit him in the state penitentiary when given state time. Here, appellant was never housed locally, but instead was housed in New York City, which is a considerable distance from Williamsport.


. The record establishes that appellant wrote CYS or a CYS caseworker on at least thirteen occasions during his incarceration.


. The first of these letters informed CYS of his current place of incarceration and inquired whether CYS had an obligation to assist him in reuniting him with his daughter. This letter evidences a clear desire to have contact with DJS. The last letter in this time frame expresses great dissatisfaction with the cooperation he was receiving from CYS in his attempts to establish a "meaningful relationship with my daughter.”


. Obviously appellant was not earning an income at the time in question and apparently his assets were limited to approximately $7,000 which had been in a bank account at the time of his incarceration. Further, these funds were not available during the whole of his incarceration, as it appears the bank improperly paid out the money to appellant’s wife. After certain litigation ensued the bank essentially replaced the money making it available to appellant in 1995. (N.T. 8/20/1997, 85, 109-10).


.Appellant did not have access to a phone until after 5:00 P.M., when CYS was closed. Because of this he was forced to work with a prison counselor to contact CYS on his behalf. Appellant testified that he was under the impression that his counselor at prison was attempting to establish phone contact with CYS on his behalf and that the counselor was attempting to establish phone contacts and visitations. (N.T. 8/20/97 p. 114.)